      Case 2:20-cv-01811-JMA-ARL Document 5 Filed 05/06/20 Page 1 of 1 PageID #: 22
                           UNITED STATES DISTRICT COURT
                                                     FOR THE
                                     EASTERN DISTRICT OF NEW YORK
Douglas C Palm e r                                                                   Theodore Roosevelt Federal Courthouse
Clerk of Court                                                                          Emanuel Cellar Federal Courthouse
                                                                                                          225 Cadman Plaza I•:ast
                                                                                                            Brooklyn . NY 11 201
Brenna Mahoney                                                                                                   (7 18) 6 13-2270
Chief Depu ty

Carol McMahon                                                                          Alfonse D'Amato Federal Courthouse
                                                                                                                JOO Federal l'laza
Chief Deputy                                                                                              Ccn1ral Islip, NY 11722
                                                                                                                   (7 I 8) (,I 3-2271l



                                                                                                        FILED
                                                                             May 6, 2020                CLERK
  Carlos Avad Veliz (#18005826)
  Nassau County Correctional Center                                                           5/6/2020 9:02 am
  100 Carman Avenue                                                                             U.S. DISTRICT COURT
  East Meadow, NY 11554                                                                    EASTERN DISTRICT OF NEW YORK
                                                                                                LONG ISLAND OFFICE
                                Re: 20-CV-18110:MA)(ARL), Veliz v. Manganaro et. al

  D ear Mr. Veliz:

          Th.is correspondence is in response to our phone conversation on May 5, 2020, in which you asked
  that we provide you with a summons and instructions for service. As such, we have enclosed a blank
  summo ns to be completed by your and returned to the Court for issuance. I n additio n, we have enclosed
  instruct.ions for serving the proposed summons and complaint. O nce the summons has been returned to
  us we will issue it and return it to you for service.

  Please contact the Pro Se Office if you require further assistance.


                                                                        Sincerely,



                                                                   uddy Pro Se Office
                                                                        100 Federal Plaza
                                                                        Central Islip, NY 11722
                                                                        (631) 712-6060




  Enc.
  Mailed to litigant 5/ 6/ 20
